     Case 2:19-cv-13803-JTM-KWR Document 22 Filed 12/07/20 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


GLEN BOYD ET AL.                                       CIVIL ACTION


VERSUS                                                 NO: 19-13803 c/w 20-
                                                       2206

DRUG FIGHTER ENTERPRISES ET AL.                        SECTION “H”
                                                       Applies to 19-13803


                          ORDER AND REASONS
      Before the Court is Defendant Lycoming Engines’ Motion to Quash
Service and Dismiss (Doc. 4). For the following reasons, the Motion is
GRANTED.


                              BACKGROUND
      This matter arises out of a plane crash on August 16, 2019, that killed
both the pilot and his passenger, Nancy Parker Boyd. Boyd’s surviving spouse
and children brought this action against the owner of the aircraft, Drug Fighter
Enterprises, and the manufacturer of the aircraft’s engine Lycoming Engines
(“Lycoming”). Plaintiffs allege that the aircraft’s engine was defective. This




                                       1
      Case 2:19-cv-13803-JTM-KWR Document 22 Filed 12/07/20 Page 2 of 6




matter was later consolidated with Plaintiffs’ suit against the United States of
America, through the Federal Aviation Administration. 1
       In the instant motion, Defendant Lycoming moves for dismissal of the
claims against it for lack of personal jurisdiction. Plaintiffs have not filed an
opposition to this motion. The Court may not, however, simply grant the
Motion as unopposed. The Fifth Circuit approaches the automatic grant of
dispositive motions with considerable aversion. 2 Instead, the Court will
consider the motion on its merits.


                                 LEGAL STANDARD
       When a non-resident defendant challenges the court’s personal
jurisdiction, the party seeking to invoke the power of the court bears the
burden of proving that jurisdiction exists. 3 When a court rules on a motion to
dismiss for lack of personal jurisdiction without holding an evidentiary
hearing, as in this case, the plaintiff need only make a prima facie showing of
personal jurisdiction. 4 “The allegations of the complaint, except insofar as
controverted by opposing affidavits, must be taken as true, and all conflicts in
the facts must be resolved in favor of the plaintiff[ ] for purposes of determining




       1 Case No. 20-2206.
       2 See, e.g., Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux, Inc.,
702 F.3d 794, 806 (5th Cir. 2012); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (per
curiam); John v. State of Louisiana (Bd. of Trs. for State Colls. and Univs.), 757 F.2d 698,
709 (5th Cir. 1985).
       3 Luv N’ care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006) (citing Wyatt

v. Kaplan, 686 F.2d 276, 280 (5th Cir. 1982)).
       4 Guidry v. U.S. Tobacco, Co., Inc., 188 F.3d 619, 625 (5th Cir. 1999).

                                               2
      Case 2:19-cv-13803-JTM-KWR Document 22 Filed 12/07/20 Page 3 of 6




whether a prima facie case for personal jurisdiction has been established.” 5 “In
determining whether personal jurisdiction exists, the trial court is not
restricted to a review of the plaintiff’s pleadings.” 6 The Court may consider
matters     outside    the    complaint,      including     affidavits,    interrogatories,
depositions, or any combination of the recognized methods of discovery. 7
       Jurisdiction over a non-resident defendant is proper when (1) the
defendant is amenable to service of process under the long-arm statute of the
forum state, and (2) the exercise of personal jurisdiction is consistent with the
Due Process Clause of the Fourteenth Amendment. 8 In the instant case, “these
two inquiries merge into one because Louisiana’s long-arm statute permits
service of process coterminous with the scope of the due process clause.” 9
       “The Due Process Clause of the Fourteenth Amendment protects a
corporation, as it does an individual, against being made subject to the binding
judgments of a forum with which it has established no meaningful ‘contacts,
ties, or relations.’” 10 A court may exercise personal jurisdiction over a non-
resident defendant when (1) the defendant has purposefully availed itself of
the benefits and protections of the forum state by establishing “minimum
contacts” with the forum state; and (2) exercising personal jurisdiction over the


       5   Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985)
(citing DeMelo v. Toche Marine, Inc., 711 F.2d 1260, 1270 (5th Cir. 1983)).
        6 Jobe v. ATR Mktg., Inc., 87 F.3d 751, 753 (5th Cir. 1996).
        7 Id. (citing Colwell Realty Invs. v. Triple T. Inns of Ariz., 785 F.2d 1330 (5th Cir.

1986)).
        8 Dalton v. R&W Marine, Inc., 897 F.2d 1359, 1361 (5th Cir. 1990).
        9 Asarco, Inc. v. Glenara, Ltd., 912 F.2d 784, 786 (5th Cir. 1990); see also LA. REV.

STAT. § 13:3201.
        10 Pervasive Software Inc. v. Lexware GMBH & Co. KG, 688 F.2d 214, 220 (5th Cir.

2012) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)).
                                                3
      Case 2:19-cv-13803-JTM-KWR Document 22 Filed 12/07/20 Page 4 of 6




defendant does not offend “traditional notions of fair play and substantial
justice.” 11
       “Minimum contacts” can be established through specific jurisdiction or
general jurisdiction. 12 Specific personal jurisdiction exists (1) when a
defendant has purposely directed its activities, or availed itself of the privileges
of conducting its activities, toward the forum state; (2) the controversy arises
out of or is related to those activities; and (3) the exercise of jurisdiction is fair,
just, and reasonable. 13 General personal jurisdiction exists when the defendant
has engaged in continuous and systematic activities in the forum state,
regardless of whether such activity is related to the plaintiff’s cause of action. 14
       “If a nonresident defendant has sufficient related or unrelated minimum
contacts with the forum, we must then consider whether the ‘fairness’ prong of
the jurisdictional inquiry is satisfied.” 15 The fairness inquiry is determined by
analyzing several factors: (1) the burden upon the nonresident defendant of
litigating in the forum state; (2) the interests of the forum state; (3) the
plaintiff’s interest in securing relief; (4) the judicial system’s interest in
obtaining an efficient resolution of controversies; and (5) the shared interest of
the states in furthering fundamental substantive social policies. 16



       11   Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999) (quoting Int’l Shoe, 326 U.S.
at 316).
       12 Alpine View Co. Ltd. v. Atlas Copco AB, 205 F.3d 208, 215 (5th Cir. 2000).
       13 Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985).
      14 Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415 (1984).
      15 Wilson v. Belin, 20 F.3d 644, 647 (5th Cir. 1994) (citing Asahi Metal Indus. Co. v.

Superior Court, 480 U.S. 102, 105 (1987)).
      16 Bullion v. Gillespie, 895 F.2d 213, 216 n.5 (5th Cir. 1990) (internal citations

omitted).
                                              4
      Case 2:19-cv-13803-JTM-KWR Document 22 Filed 12/07/20 Page 5 of 6




                                LAW AND ANALYSIS
       In their Complaint, Plaintiffs make only two allegations regarding
Lycoming: (1) that it is a foreign corporation with its principal place of business
in Pennsylvania “doing business in this state and judicial district” and (2) that
it “designed, manufactured, marketed, distributed and sold the engine” that
they allege caused the crash. 17 These allegations alone are insufficient to
establish either general or specific jurisdiction. Plaintiffs have not alleged any
facts suggesting that Lycoming is “at home” in Louisiana. 18 They also have not
stated a claim related to any activities by Lycoming directed at this state.
       Lycoming presents evidence that it is a Delaware corporation with its
principal place of business in Rhode Island. It is not qualified to do business in
Louisiana and does not have an agent for service of process here. Lycoming has
no office, property, manufacturing facility, or officers in Louisiana. The engine
at issue was manufactured by Lycoming in 1976 in Pennsylvania and was sold
to Piper Aircraft Company in Florida that same year. Because Plaintiffs have
not opposed this Motion, they have not controverted any of these facts and have
failed to carry their burden to make a prima facie showing of personal
jurisdiction over Lycoming.




       17 Doc. 1-1.
       18  Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (“A
court may assert general jurisdiction over foreign (sister-state or foreign-country)
corporations to hear any and all claims against them when their affiliations with the State
are so ‘continuous and systematic’ as to render them essentially at home in the forum State.”).


                                              5
     Case 2:19-cv-13803-JTM-KWR Document 22 Filed 12/07/20 Page 6 of 6




                             CONCLUSION
      For the foregoing reasons, the Motion is GRANTED, and Plaintiffs’
claims against Lycoming Engines are DISMISSED for lack of personal
jurisdiction.




                  New Orleans, Louisiana this 7th day of December, 2020.


                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                     6
